NUMBER 13-06-00656-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 
 
CHRISTOPHER QUARTARO,						 Appellant,

v.


THE STATE OF TEXAS,							  Appellee.


On appeal from the 148th District Court

of Nueces County, Texas.

 
 
MEMORANDUM OPINION


Before Justices Rodriguez, Garza, and Benavides

Memorandum Opinion by Justice Garza

	Appellant, Christopher Quartaro, was indicted by a Nueces County grand jury on 
September 22, 2006 with one count of first-degree murder and one count of evading arrest
or detention using a vehicle, a state jail felony.  See Tex. Penal Code Ann. § 19.02(b)(1),
(2), (c) (Vernon 2003); id. § 38.04(a), (b)(1) (Vernon 2003).  On November 1, 2006, a  jury
found Quartaro guilty and sentenced him to life in prison with a $10,000.00 fine for the
murder charge and two years' imprisonment with a $10,000.00 fine for the charge of
evading arrest or detention using a vehicle.  Quartaro now appeals the judgment of the trial
court.  We affirm.I. Compliance with Anders v. California
	 Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Quartaro's
court-appointed appellate counsel has filed a brief with this Court, stating that his review
of the record yields "no meritorious issue[s] to bring forward for review."  Counsel's brief
meets the requirements of Anders, as it presents a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced on appeal.  See Stafford
v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).  
	In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. 1978),
counsel has carefully discussed why, under controlling authority, there are no errors in the
trial court's judgment.  Counsel has informed this Court that he has:  (1) examined the
record and found no arguable grounds to advance on appeal, (2) served a copy of the brief
on appellant, and (3) informed appellant of his right to review the record and to file a pro
se brief.  See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3.  No pro se brief
has been filed.
II. Independent Review

	Upon receiving an Anders brief, we must conduct a full examination of all the
proceedings to determine whether the case is wholly frivolous.  Penson v. Ohio, 488 U.S.
75, 80 (1988).  We have reviewed the entire record and counsel's brief and have found
nothing that would arguably support an appeal.  See Bledsoe v. State, 178 S.W.3d 824,
826-28 (Tex. Crim. App. 2005) ("Due to the nature of Anders briefs, by indicating in the
opinion that it considered the issues raised in the briefs and reviewed the record for
reversible error but found none, the court of appeals met the requirement of Texas Rule
of Appellate Procedure 47.1."); Stafford, 813 S.W.2d at 509.  Accordingly, we affirm the
judgment of the trial court.
III. Motion to Withdraw

	In accordance with Anders, Quartaro's attorney has asked this Court for permission
to withdraw as counsel for appellant.  See Anders, 386 U.S. at 744.  We grant his motion
to withdraw.  We further order counsel to notify appellant of the disposition of this appeal
and the availability of discretionary review.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex.
Crim. App. 1997) (per curiam).
 

  
 DORI CONTRERAS GARZA,
							Justice

Do not publish.  
Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and 
filed this the 3rd day of July, 2008.